FILED
                           NOT FOR PUBLICATION                              MAR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10190

              Plaintiff - Appellee,              D.C. No. 4:10-cr-02684-RCC-
                                                 CRP-2
  v.

ESTEBAN BANUELOS ARMENTA, Jr.,                   MEMORANDUM*
AKA Esteban Banuelos-Armenta, Jr.,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                  Raner C. Collins, Chief District Judge, Presiding

                            Submitted March 15, 2016**
                             San Francisco, California

Before: BYBEE and N.R. SMITH, Circuit Judges, and HELLERSTEIN,*** Senior
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Alvin K. Hellerstein, Senior District Judge for the U.S.
District Court for the Southern District of New York, sitting by designation.
      Esteban Banuelos-Armenta, Jr., appeals the revocation of his supervised

release. We review for abuse of discretion and affirm.1 United States v. Harvey,

659 F.3d 1272, 1274 (9th Cir. 2011).

      While on supervised release for a federal conviction, Armenta was arrested

for, and pleaded guilty to, committing a state crime. After Armenta served his

sentence for the state crime, he was transferred directly to federal custody for an

evidentiary hearing on the government’s petition to revoke Armenta’s supervised

release (based on his commission of the state crime—a violation of his conditions

of release). Armenta asserted that the government failed to prove he was the same

man who committed the state crime. In particular, Armenta objected to the district

court’s admission of a printout from the Arizona Department of Corrections’

website (“ADOC pen pack abstract”) to prove that Armenta pleaded guilty to, and

served time for, the state crime. Armenta also sought to compel discovery of the

identities of the victims in the state crime to prove that a different man with the

same name as Armenta committed the state crimes. Armenta’s arguments are

without merit.




      1
      Armenta’s Motion to Strike Addendum and All Arguments Based Upon
Addendum is denied.

                                          -2-
1.    The district court did not violate due process by admitting the ADOC pen

pack abstract, because the evidence was reliable. See United States v. Walker, 117
F.3d 417, 420 (9th Cir. 1997) (trial court’s failure to conduct balancing test was

harmless error “given the reliability of the evidence”). The ADOC pen pack

abstract merely confirmed the information the district court had already learned

from certified documents and witness testimony. In addition, the ADOC pen pack

abstract was likely admissible under the public records exception to hearsay. See

id. at 421 (citing Fed. R. Evid. 803(8)). Finally, Armenta has not shown that he

was prejudiced by the admission. See id. Armenta does not contend that the ADOC

pen pack abstract contained inaccurate information or that he did not commit the

state crime reflected therein. Nor could he. As demonstrated by certified

documents and witness testimony, Armenta pled guilty to the state crime and was

transferred directly from state to federal custody, such that there could be no doubt

that the man who pled guilty to the state crimes was the man sitting at the federal

revocation hearing.

2.    The district court did not plainly err by denying Armenta’s motion to compel

discovery of victim identities. See Fed. R. Crim. P. 59(a), 52(b) (failure to preserve

an objection at the district court limits our appellate review to plain error). Victim

testimony regarding the state crime was immaterial to the revocation proceeding,


                                          -3-
because Armenta had already pled guilty to the crime in state court. Thus, “the

interest of justice d[id] not require the witness[es] [Armenta sought to subpoena] to

appear.” Fed. R. Crim. P. 32.1(b)(2)(C).

      AFFIRMED.




                                           -4-